


110 SJ 12 IS: Providing for the recognition of Jerusalem as the

U.S. Senate
2007-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIA
		110th CONGRESS
		1st Session
		S. J. RES. 12
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2007
			Mr. Brownback (for
			 himself, Mr. Smith, and
			 Ms. Collins) introduced the following
			 joint resolution; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		JOINT RESOLUTION
		Providing for the recognition of Jerusalem as the
		  undivided capital of Israel before the United States recognizes a Palestinian
		  state, and for other purposes.
	
	
		1.Short titleThis joint resolution may be cited as the
			 Jerusalem Resolution.
		2.FindingsCongress makes the following
			 findings:
			(1)Jerusalem has
			 been the capital of the Jewish people for 3,000 years.
			(2)Jerusalem has
			 never been the capital for any other state other than for the Jewish
			 people.
			(3)Jerusalem is
			 central to Judaism and is cited in the Tanach, the Hebrew Bible, 766
			 times.
			(4)Jerusalem is not
			 mentioned by name in the Koran.
			(5)Every sovereign
			 nation has the right to designate its own capital.
			(6)Jerusalem is the
			 seat of the Government of Israel, including the President, the parliament, and
			 the Supreme Court.
			(7)United States law
			 states as a matter of United States policy that Jerusalem should be the
			 undivided capital of Israel.
			(8)Israel is the
			 only country in which the United States neither maintains an embassy in the
			 city designated as the capital by the host country nor recognizes such city as
			 the capital.
			(9)The citizens of
			 Israel should be allowed to worship freely and according to their
			 traditions.
			(10)Israel supports
			 religious freedom for all faiths.
			(11)Relocating the
			 United States Embassy in Israel from Tel Aviv to Jerusalem would express the
			 continued support of the United States for Israel and for an undivided
			 Jerusalem.
			(12)The year 2007
			 marks the 40th anniversary of the reunification of Jerusalem.
			3.Location of
			 United States Embassy in IsraelNot later than 180 days before recognizing a
			 Palestinian state, the United States shall move the United States Embassy in
			 Israel from Tel Aviv to Jerusalem.
		4.Recognition of
			 Israel as undivided capital of IsraelThe United States shall not recognize a
			 Palestinian state until the international community resolves the status of
			 Jerusalem by recognizing the city as the undivided capital of Israel.
		5.Sense of
			 Congress regarding freedom of worshipIt is the sense of Congress that the
			 citizens of Israel should be allowed, as a fundamental human right recognized
			 by the United States and United Nations General Assembly resolution 181 of
			 November 29, 1947, to worship freely and according to their traditions.
		
